Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 23, 2021 has been entered.
Claims 5-7 remain pending in the application. Claims 1-4 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed July 2, 2021, with the exception of one 112(b) rejection, detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
Claim 5 recites the limitation “one or more analysis units”. For purposes of compact prosecution, the above limitation has been examined as any device capable of performing analysis, such as a detector or sensor.
Claim 5 recites the limitation, “a specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
Claim 6 recites the limitations “a number-of-requested-items calculation unit”, “a load information calculation unit”, and “a load information comparison unit” as part of the control unit. For purposes of compact prosecution, the above limitations have been examined as part of the control unit, and therefore not requiring interpretation under 35 U.S.C. 112(f).
Claim 7 recites the limitation “an urgent specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a specimen rack transportation unit configured to transport the one or more specimen racks between the specimen rack input unit and the one or more analysis units” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026] of the Pre-Grant Publication of the instant Application, US 2019/0317119 A1 (Akutsu et al., hereinafter “Akutsu”) teaches the specimen rack transportation unit being a belt conveyor, or a pawl and a guide member. For purposes of examination, the examiner will interpret the specimen rack transportation unit to be a belt conveyor, or a pawl and a guide member, and equivalents thereof. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, Lns. 11-12 recite, “a load information comparison unit configured to compare the load factor obtained by the load information calculation unit…”. However, this limitation is unclear, as the load information calculation unit does not obtain a load factor, but rather a load information. Further evidence of this function of the load information comparison unit can be found in [0026] of the Specification of the instant application, which states, “a load information comparison unit 46 that compares the calculation result (load information) obtained by the load information calculation unit 45 with a predetermined input-allowance value (set value) for each of the analysis devices 2 and 3.” For purposes of compact prosecution, the above limitation has been examined as, “a load information comparison unit which compares the load information obtained by the load information calculation unit…”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. No. 2014/0170023; hereinafter Saito, already of record), in view of Suzuki et al. (US Pub. No. 2004/0186360; hereinafter Suzuki).

Regarding claim 5, Saito discloses an automatic analysis device ([0001]). The device comprises: 
	a specimen rack input unit configured to hold one or more specimen racks on which one or more specimen containers each containing a specimen as an analysis target are mounted ([0024], see Fig. 1 at buffer 104 holding conveyed plural racks). 
	One or more analysis units configured to analyze the specimen contained in each of the one or more specimen containers ([0024], see Fig. 1 at analysis section 105, [0056], multiple analysis sections may be placed along the conveyance path). 
	A specimen rack transportation unit configured to transport the one or more specimen racks between the specimen rack input unit and the one or more analysis units ([0024], see Fig. 1 at conveyance line 102. The specimen rack transportation unit has been interpreted under 35 U.S.C. 112(f) as being a belt conveyor or a pawl and a guide member, and equivalents thereof, as shown in the Claim Interpretation section. As a conveyance line performs the same function as a belt conveyor, is interchangeable with a belt conveyor, and there is insubstantial difference between a conveyance line and a belt conveyor, a conveyance line is an equivalent of a belt conveyor. See MPEP 2183). 
	A control unit configured to control the automatic analysis device such that the transportation of each of the one or more specimen racks from the specimen rack input unit to the one or more analysis units is stopped in a case where load information as information representing an operation status of the one or more analysis units is acquired for each of the one or more analysis units and the loadPage 2 of 8Application No. 16/468,761Attorney Docket No. 108147.PC420US information of at least one of the one or more analysis units is greater than a predetermined set value ([0013], the conveyor moves samples from the buffer to the analysis unit when the number of analysis items that have not yet been sucked by the nozzle is smaller than the number of analysis items that can be conveyed, [0015], the number of analysis items that can be conveyed is a fixed number, [0069], see Fig. 4 at display showing the number of items which can be carried-in 402, [0054], a conveyance control unit determines whether racks can be conveyed to the analysis section, see Fig. 3 at conveyance control unit 304).
	Saito fails to explicitly disclose:
a specimen rack buffer unit configured to hold the one or more specimen racks transported from the specimen rack input unit until being transported to the one or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit; and
that the load information of each of the one or more analysis units is obtained by the product of the number of analysis items, which correspond to non-processed dispensing processes among dispensing processes corresponding to predetermined analysis items 
In regards to obtaining the load information of each analysis unit by multiplying the number of non-dispensed analysis items with a load factor representing a time required for a dispensing process of the one or more analysis units, Saito teaches obtaining a load information using a number of non-dispensed analysis items ([0013], [0015], [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain the load information by the product of the number of non-dispensed analysis items with a load factor that represents a time required for a dispensing process of the one more analysis units. The motivation would have been that converting the load information based on the number of non-dispensed items, as in Saito, into a load information based on an estimation of time by multiplying the number of non-dispensed items with an estimate of the amount of time it takes to dispense each item is merely another way of expressing the same load information, and will result in the same performance of the control unit. Further, as previously stated, Saito teaches load information that uses an ([0071]-[0072]).
Modified Saito fails to explicitly disclose a specimen rack buffer unit configured to hold the one or more specimen racks transported from the specimen rack input unit until being transported to the one or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit.
Suzuki is in the analogous field of transportation apparatuses for automatic analyzers (Suzuki [0009]-[0011]). Suzuki teaches a specimen rack buffer unit configured to hold one or more specimen racks transported from a specimen rack input unit until being transported to one or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of a specimen rack transportation unit (Suzuki; [0026], see Fig. 1 at second rotor 12, which acts as a buffer unit for sample racks, which is at the end of conveyor line 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specimen rack transportation unit in the device of modified Saito to include a specimen rack buffer unit configured to hold the one or more specimen racks transported from the specimen rack input unit until being transported to the one or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit as in Suzuki. Suzuki teaches that an automatic analyzer device with a buffer unit at a longitudinal end of a transportation unit will have shorter waiting time to analysis compared to other automatic analyzer devices (Suzuki; [0026], [0009], see Fig. 1), thereby improving throughput.

Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of Saito to obtain the load information by the product of the number of non-dispensed analysis items with a load factor that represents a time required 

Regarding claim 6, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses the control unit (see Claim 5 above at Saito teaching the control unit in [0054], Fig. 3). The control unit includes
	a load information calculation unit ([0038], a process of determining the number of remaining analysis items 206, see Fig. 2, [0054]), and 
	a load information comparison unit which compares the load information obtained by the load information calculation unit with the predetermined set value ([0038], see Fig. 2, [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402).
	Modified Saito fails to explicitly disclose:
that the control unit includes a number-of-requested-items calculation unit configured to acquire the number of analysis items which is predetermined for the one or more specimen containers mounted on the one or more specimen racks transported to the one or more analysis units, and
that the load information calculation unit is configured to calculate the number of analysis items corresponding to non-processed dispensing processes among the number of analysis items obtained by the number-of-requested-items calculation unit, and the load factor.
([0043], a total of 22 items are requested for samples at the containers in positions 1-5 on the rack). Saito further teaches subtracting the already dispensed items in the rack to provide the number of analysis items that have yet to be dispensed ([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit and load information calculation unit of modified Saito so that the control unit includes a number-of-requested-items calculation unit configured to acquire a predetermined number of analysis items for each container in the racks, and the load information calculation unit is configured to calculate the number of non-dispensed analysis items based on the number of analysis items obtained by the number-of-([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5, [0038]). Further, Saito teaches load information that uses an estimation of time based on multiplying the number of non-dispensed items with a dispensing time, among other factors ([0071]-[0072]). Additionally, converting the load information based on the number of non-dispensed items, as in Saito, into a load information based on an estimation of time by multiplying the number of non-dispensed items with an estimate of the amount of time it takes to dispense each item is merely another way of expressing the same load information, and will result in the same performance of the control unit.

Regarding claim 7, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses: 
	an urgent specimen rack input unit configured to input a specimen rack on which a specimen container containing an urgent specimen is mounted (Saito; [0026], see Fig. 1 at emergency rack input entrance 113). 
	The control unit is configured to control the automatic analysis device such that the specimen rack input to the urgent specimen rack input unit is transported from the urgent specimen rack input unit to one of the one or more analysis units regardless of the magnitude ([0085], when emergency racks are input to the emergency rack input entrance, the rack is immediately conveyed to the analysis section. Further, see [0044], which shows that the highest priority emergency racks may be conveyed to the analysis section without determining the remaining number of analysis items).

Response to Arguments
Applicant’s arguments filed on August 23, 2021 have been considered but are moot because applicant’s arguments are towards the amended claims and not the current grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./					/JILL A WARDEN/             Examiner, Art Unit 1798          		Supervisory Patent Examiner, Art Unit 1798